UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1033


In Re:    THOMAS FRANKLIN CROSS, JR.,

                 Petitioner.




         On Petition for Writ of Mandamus. (5:10-hc-02250-D)


Submitted:    February 24, 2011              Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Franklin Cross, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Franklin Cross, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2254 (2006) petition.        He seeks an order from

this court directing the district court to act.             We find there

has been no undue delay in the district court.               Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    2